Motion granted insofar as to extend the appellant’s time to procure the record on appeal and appellant’s points to be served and filed up to and including October 4, 1960, with notice of argument for the November 1960 Term of this court, said appeal to be argued or submitted when reached. Respondents’ points are to be served and filed on or before October 19, 1960, with reply briefs, if any, to be served and filed on or before October 24, 1960. Concur — Botein, P. J., Breitel, Rabin, Valente and Stevens, JJ.